          Case 1:20-cv-03346-PKC Document 15 Filed 07/02/20 Page 1 of 1

                                                                                                       New York
                                                                                       885 Third Avenue, 20th Floor
                                                                                         New York, NY 10022-4834
                                                                                                  Tel: 212.209.3050
                                                                                                 Fax: 212.371.5500

                                                                                                       Princeton
                                                                                    4 independence Way, Ste. 120
                                                                                             Princeton, NJ 08540
                                                                                                Tel: 609.514.1500
                                                                                               Fax: 609.514.1501

                                                                                        www.reitlerlaw.com

                                   July 2, 2020      Conference adjourned to September 24, 2020 at
                                                     11:30 a.m.
VIA ECF
Honorable P. Kevin Castel
United States Courthouse                             SO ORDERED.
Courtroom 11D                                        July 2, 2020.
500 Pearl Street
New York, New York 10007

         Re:   AWAL Digital Ltd. v. eMusic.com Inc.
               Case No. 20-cv-03346-PKC

Dear Judge Castel:

        We are the attorneys for Plaintiff AWAL Digital Ltd. formerly known as AWAL UK Ltd.
(“Plaintiff”) in the above-referenced action. We submit this letter in advance of the initial pretrial
conference in this matter currently scheduled for July 8, 2020 at 11:00 a.m.

        Defendant eMusic.com Inc. (“Defendant”) was served with the Summons and Complaint,
as well as the Initial Pretrial Conference Order [ECF Doc. 7] on May 8, 2020. Defendant has
failed to appear in this action or respond to the complaint. Defendant’s time to do so expired on
May 29, 2020. Upon Plaintiff’s application, the Clerk entered a Certificate noting Defendant’s
Default on the docket yesterday [ECF Doc. No. 13], and it is Plaintiff’s intention to move for a
default judgment against Defendant. Moreover, given Defendant’s default, Plaintiff has been
unable to meet or confer with Defendant or its counsel to prepare a Case Management Order or
pre-conference letter to the Court.

        Under the circumstances, we respectfully request that the initial pretrial conference be
adjourned to permit Plaintiff time to prepare and file its default judgment motion. Thank you for
your attention to this matter.


                                                              Respectfully yours,

                                                              /s Julie B. Wlodinguer

                                                              Julie B. Wlodinguer


257379
